76870: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-12361: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76870


Short Caption:KASSA (ABEBAW) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C317365Classification:Criminal Appeal - Life - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:06/01/2020 at 2:30 PMOral Argument Location:Las Vegas


Submission Date:06/01/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAbebaw Tesfaye KassaJess R. Marchese
							(Marchese Law Office)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						David L. Stanton
							(Clark County District Attorney)
						Charles W. Thoman
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


09/06/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


09/06/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-34831




09/17/2018Docketing StatementFiled Docketing Statement Criminal Appeals.18-36134




10/08/2018Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.18-39235




10/18/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/12/18, 06/13/18, 06/14/18, 06/15/18. To Court Reporter: Kristine Cornelius.18-41012




11/19/2018MotionFiled Court Recorder's Affidavit and Motion for Extension (Transcripts). (SC)18-904727




11/27/2018Order/ProceduralFiled Order Granting Motion.  Court Recorder Kristine Santi's Certificate of Delivery of Transcripts due:  December 21, 2018.  Appellant's Opening Brief and Appendix due:  February 4, 2019.  (SC)18-905852




12/17/2018TranscriptFiled Notice from Court Reporter. Kristine Santi stating that the requested transcripts were delivered.  Dates of transcripts: 06/12/18, 06/13/18, 06/14/18, 06/15/18 and 06/18/18.18-909113




02/21/2019Notice/OutgoingIssued Notice to File Opening Brief and Appendix. Due Date: 15 days.  (SC)19-08029




03/07/2019AppendixFiled Appellant's Appendix Volume 1. (SC)19-10313




03/07/2019AppendixFiled Appellant's Appendix Volume 2. (SC)19-10314




03/07/2019AppendixFiled Appellant's Appendix Volume 3. (SC)19-10316




03/07/2019AppendixFiled Appellant's Appendix Volume 4. (SC)19-10329




03/08/2019AppendixFiled Appellant's Appendix Volume 5. (SC)19-10440




03/08/2019BriefFiled Appellant's Opening Brief. (SC)19-10478




04/08/2019BriefFiled Respondent's Answering Brief. (SC)19-15078




05/23/2019Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  (SC)


03/30/2020Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter shall be scheduled for oral argument on June 1, 2020, at 2:00 p.m. in Las Vegas. (SC).20-11971




04/27/2020Order/ProceduralFiled Order Regarding Oral Argument.  Argument is rescheduled for June 1, 2020, at 2:30  p.m.  Argument shall be limited to 30 minutes.  Oral argument will be held by videoconference.  Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument.  (SC)20-15793




05/19/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-19094




06/01/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. (SC)


04/29/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before the Court En Banc. Author:  Pickering, J.  Majority:  Pickering/Parraguirre/Cadish/Herndon, JJ. Silver, J., with whom Hardesty, C.J., and Stiglich, J., agree dissenting.   137 Nev. Adv. Opn. No. 16.  (SC)21-12361




05/26/2021RemittiturIssued Remittitur. (SC).21-15024




05/26/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


06/18/2021RemittiturFiled Remittitur. Received by District Court Clerk on May 27, 2021. (SC)21-15024





Combined Case View